 

 

UN|TED STATES DlSTR|CT COURT
MlDDLE DlSTR|CT OF FLOR|DA
JACKSONV|LLE DlVlSlON

UN|TED STATES OF Al\/lER|CA

v. Case No. 3:18-cr-115-J-34JBT

JAl\/lAAL ABU TALlB HAl\/lEEN
a/k/a Charles Flowers

 

0 R D E R
THlS CAUSE is before the Court on Defendant’s Legal Notice and Demand for the

Suppression, Voiding and or Exclusion of All Physical Written and Recorded Evidence the
Prosecution Plans to Use Against ‘Affiant’ at Trial (Doc. 123; l\/lotion), filed on October 21,
2018. The government filed a response in opposition to the l\/lotion on November 9, 2018.
§_e_e United States’ Response to Defendant’s l\/lotion to Suppress Evidence (Doc. 139;
Response). ln addition, on November 20 and 29, 2018, the Court held an evidentiary
hearing on the l\/lotion. §_e_e November 20, 2018 Suppression Hearing Transcript (Doc.
196; Nov. 20 Tr.); November 29, 2018 Suppression Hearing Transcript (Doc. 197; Nov. 29
Tr.). Thus, this matter is ripe for review.

On the morning of the first day of the evidentiary hearing, Defendant requested a
continuance. Although the Court denied the continuance the Court did not complete the
hearing on November 20, 2018. lnstead, the Court heard from the government’s
Witnesses, as Well as those Witnesses that Defendant had subpoenaed, before recessing
close to 6:30 p.m. The Court scheduled the completion of the evidentiary hearing for
November 29th, allowing Defendant to conduct additional investigation before presenting

his evidence On November 29, 2018, Defendant again suggested that he Was not

 

 

 

prepared to proceed At that time, Defendant identified several investigative actions he
wished for his retained investigator to complete However, Defendant failed to identify
the existence of evidence relevant to the suppression motion that he had been unable to
obtain or investigate before the hearing1 Nevertheless, if Defendant identifies evidence
relevant to the suppression motion that he was unable to present, he may request that the
Court re-open the evidence and reconsider its resolution of the l\/lotion. ln making this
finding, the Court notes that at this point in time, it appears that although there was a video
recording of Defendant’s arrest, it no longer exists. The Court will address the absence
of the video in resolving Defendant’s l\/lotion to Dismiss for Prosecutorial l\/lisconduct in
Reference to Brady Violation(s) (Doc, 180), filed on November 28, 2018.
_ l. Background

On July 18, 2018, a federal grand jury returned an indictment (Doc. 1) charging
Defendant with one count of being a felon in possession of a firearm, in violation of 18
U.S.C. §§ 922(g)(1) and 924(e). The charge stems from Defendant’s February 7, 2018
arrest for trespassing at the Eagle inn in Jacksonville, Florida, in violation of Florida Statute
section 810.09.2 According to law enforcement officers, in attempting to make that arrest,

the officers discovered a firearm tucked under Defendant’s arm. Defendant now moves

 

l The Court notes that one of the actions Defendant discussed was interviewing a former Eagle inn
or Economy inn housekeeper named Brenda Raymond, and her husband, Dennis l\/leredith. The record
reflects that regardless of whether the investigator spoke to these people, Defendant, who has been aware
of them and of any potential knowledge they may have, never requested a subpoena for either of them.
Notably, Defendant was aware that the two lived in Room 148 at the Eagle lnn. Also, to the extent
Defendant believed he needed additional information to locate the two, he failed to ask any questions of l\/lr.
patel about them or their whereabouts when he questioned lVlr. Patel on November 20, 2018, so that they
could be subpoenaed for the completion of the hearing on November 29, 2018.

2 Defendant was originally charged in state court with trespass and possession of a firearm, as well
as a number of other offenses w State v. Hameen, Case No. 16-2018_CF-001289-AXXX-MA (Fla. 4th
Cir. Ct.). The state charges were nolle pressed on July 23, 2018, after the instant case was filed. l_d_.

 

 

 

to suppress the evidence seized during his arrest, arguing igt_e_r ali_a_ that the officers lacked
probable cause for the arrest. §e_e_ l\/lotion at 2-3.

At the evidentiary hearing, the Government presented the testimony of the following
witnesses: Jacksonville Sheriff’s Office (JSO) Officer Rodney Driggers; JSG Sergeant
Darron Scott; JSO Detective l\/lorel Sepulveda; JSO Officer Anastasia Scott; and l\/lr.
Snehal Patel, who is an owner of the Eagle lnn. The government admitted into evidence
two photographs of the exterior of the Eagle lnn (Doc. 170; Gov’t Ex. 1 & 2) and two
photographs of an Eagle inn Registration Card (Doc. 170; Gov’t Ex. 3A & SB). 3
Defendant presented the testimony of l\/lr. Jaukeem Pickens and l\/lr. Ronnie Reed, who
were at the Eagle lnn on February 7, 2018. Defendant also presented additional
testimony from Officer Scott, Officer Driggers, Detective Sepulveda, and l\/lr, Patel.
Defendant admitted into evidence the following exhibits: a narrative of relevant police radio
calls from February 7, 2018 (Doc. 169~1; Def. Ex. 1); a narrative of relevant l\/lDC
messages from February 7, 2018 (Doc. 169-1; Def. Ex. 3, 4, 8); photographs of the exterior
of the Eagle lnn (Doc. 169-1 & Doc. 186~1; Def. Ex. 5-7, 9, 10); a recording of a July 24,
2018 interview of Defendant conducted during his transport from state to federal custody
(Doc. 186-1; Def. Ex. 11); an affidavit relating to the initiation of Defendant’s state court
case (Doc. 186-1; Def. Ex. 13); and two copies of the arrest and booking report from the
state court case, one bearing the additional handwritten signature of Detective Sepulveda

(Doc. 186-1; Def. Ex. 14 & 15).

 

3 To the extent Defendant objected to Gov’t Ex. 1 and 2, any objection would be overruled Officer
Driggers testified that the photographs depicted what the area looked like on February 7, 2018, and
Defendant presented no evidence to the contrary lndeed, his own witnesses testified using the same
photographs with no indication that the photographs failed to fairly and accurately represent the area as it
appeared on February 7, 2018. Thus, Gov’t Ex. 1 and 2 were properly admitted

 

 

 

ll. Burden of Proof

Upon a motion to suppress evidence obtained through a warrantless search and
seizure, the Government bears the burden of proving by a preponderance of the evidence
“that the challenged action falls within one of the recognized exceptions to the warrant
requirement . . . United States v. Freire, 710 F.2d 1515, 1519 (11th Cir. 1983)
(emphasis and citation omitted). See also United States v. l\/latlock, 415 U.S. 164, 177
n.14 (1974) (stating that “the controlling burden of proof at suppression hearings should
impose no greater burden than proof by a preponderance of the evidence”).
lll. Findings of Fact

The Court makes the following findings of fact, which include credibility
determinations made after considering all of the evidence and listening to and observing
the witnesses as they testified

Shortly after 1;30 a.m. on the morning of February 7, 2018, Detective l\/lorel
Sepulveda, Officer Rodney Driggers, and foicer Anastasia Scott (collectively, the
Officers) were driving marked JSO patrol vehicles northbound on Phillips Highway in
Jacksonville, Florida, on their way to another call for service. _S_§e Nov. 20 Tr. at 30-34,
209-10, 294-95. Detective Sepulveda and Officer Driggers were riding together in one
car, and Officer Scott was alone in another car. l_d at 32, 35, 210, 295. As the Officers
approached the Eagle inn at 3155 Phillips Highway, they observed l\/lr. Patel, whom they
knew to be an owner of the Eagle lnn, standing in the front area of the Eagle lnn. lg_. at
33-34, 210-11, 295. The property belonging to the Eagle lnn extends fon/vard from the
building to where the grass in front of the building reaches the sidewalk. l_d_. at 247~48.

l\/lr. Patel, who was having an altercation with Defendant, was waiving the Officers down

 

 

 

with what appeared to be a black, bat-like stick or baton in his hand, so the Officers pulled
into the driveway of the Eagle lnn. l_d_. at 34-35, 43~44, 211, 257-58, 295.

When the Officers pulled into the driveway, l\/lr. Patel was standing on a raised ledge
just outside of the front office area of the Eagle lnn. l_d_. at 35-36, 38-39, 213-15, 256-57,
297. Defendant was standing approximately a couple feet away from l\/lr. Patel on the
Eagle inn property. l_d The Eagle lnn property has “No Trespassing” and “No Loitering”
signs posted throughout, including in the front area near where Defendant was standing
l_cL at 40, 249. Defendant and l\/lr. Patel were engaged in a heated argumentl l_d_. at 44,
230. Officer Driggers described Defendant as argumentative, agitated, and aggressive.4
l_rL 43-44.

When they exited their patrol cars, Officer Driggers and Detective Sepulveda
observed l\/lr. Patel repeatedly ordering Defendant to leave the Eagle lnn property l_d_. at
41, 43, 218. They also observed Defendant refusing to leave the Eagle lnn property,
saying that he did not have to leave because he was waiting for a ride. l_cL at 43, 219.
l\/lr. Patel told the Officers that Defendant needed to leave the property. l_d_. at 259, 297.
Based on the location of Defendant and l\/lr. Patel’s warnings, Officer Driggers and
Detective Sepulveda informed Defendant that he was trespassing and that he needed to
leave the property l_d_. at 44-45, 219-20, 259-60, 298. Defendant again refused to leave
the property, repeating that he did not need to leave and that he was waiting for a ride.
l_d_. at 45-46, 219, 298. Believing he had probable cause for an arrest on the charge of
trespass, Officer Driggers then attempted to take Defendant into custody l_cL at 46. ln

doing so, Officer Driggers approached Defendant to pat him down in anticipation of

 

4 Officer Driggers further testified that Defendant appeared to be substance-impaired based on
the smell of alcohol, his slurred speech, and his unsteady stance. l_d_. at 44,

 

 

 

arresting him. id at 48, 220, 298. When Officer Driggers reached for Defendant’s arm,
Defendant pulled away and avoided the contact id at 46, 220. Officer Driggers then
grabbed hold of Defendant, at which time he felt what he recognized to be a firearm tucked
under Defendant’s arm, beneath his coat. l_d_. at 46-47, 220. Officer Driggers
immediately told Detective Sepulveda that Defendant had a firearm and they “escorted”
Defendant to the ground l_d at 47, 220, 298. At this point, the gun fell out from under
Defendant’s arm onto the ground l_d

Defendant was not compliant during the arrest, and the Officers had to use a
minimal amount of force to get Defendant into handcuffs l_d_. at 47-48. He was verbally
noncompliant and aggressive l_d_. The whole interaction between the Officers seeing
l\/lr. Patel and Defendant on the Eagle inn property and the arrest was at most a few
minutes long. Ld at 73, 301. At no point during the interaction did Defendant attempt to
leave the Eagle lnn property l_d_. at 50.

Ronnie Reed, testifying on behalf of Defendant, presented a slightly different
version of events.5 l\/lr. Reed testified that he was on his way to the front office to pay his
hotel fee when he encountered Defendant just before the arrest happened l_d_. at 140,
166. He also testified that he was standing by the front office, l\/lr. Patel was standing just
beside him on the raised ledge outside the front office, and Defendant was standing on
the left-hand side of the Eagle lnn driveway, just before the driveway reaches the sidewalk,

a position still on the property of the Eagle lnn. l_d_. at 138-39, 144, 151, 153, 166. On

 

5 As noted above, Defendant also presented the testimony of l\/lr. Jaukeem Pickens. l-lowever, i\/lr.
Pickens testified that he did not see or hear Defendant’s arrest Q._ at 84, 89-90. Thus, he had no relevant
testimony to offer regarding the arrest. Notably, l\/lr. Pickens did testify that he had invited Defendant to his
room at the Eagle inn the night of the arrest to assist him in a legal matter. § at 81. However, l\/lr. Patel
testified that no visitors were allowed at the Eagle lnn at any time, and that hotel guests were notified of this
rule upon check-in via a registration card that lists the hotel rules. ld_. at 249-51. See also Gov’t Ex. 3A,
BB.

 

 

 

 

cross examination, l\/lr. Reed testified that Defendant appeared to be leaving the property,
walking toward the road l_d at 167. According to l\/lr. Reed, he and Defendant spoke
for about five or ten seconds before l\/lr. Patel approached them, id_. at 168, and the police
pulled in the driveway about one minute after that, i_d_. at 170. l\/lr. Reed testified that
Defendant stepped a little closer to the front office when the Officers pulled in the driveway
to avoid their patrol cars. l_d_. at 141. However, at other times, in pointing to a photograph
in evidence, l\/lr. Reed showed Defendant to be closer to the front office at the time of the
altercation l_d_. at 173-75.

l\/lr. Reed could not recall whether l\/lr. Patel flagged down the police. id_. at 142,
170. According to l\/lr. Reed, the Officers were initially concerned with him, not
Defendant. l_d_. at 142, 190, 201. l\/lr. Reed testified that he did not hear l\/lr. Patel speak
with the Officers or the Officers telling Defendant to leave the property, he only heard one
of the Officers yelling “gun, gun,” at which point he immediately left the area. id at 145-
46, 190. lnitially, l\/lr. Reed testified that he did not remember any altercation between
Defendant and l\/lr. Patel. ld_. at 138, 143-45. However, l\/lr. Reed testified on cross
examination that Defendant and l\/lr. Patel appeared to be having some type of argument.
l_d_. at 173.

To the extent l\/lr. Reed’s version of events conflicts with that of the Officers’ and
l\/lr. Patel’s, the Court rejects it. The Court finds the government’s witnesses credible
based on their demeanor and the consistency of their testimony lndeed, the testimony
of the Officers was consistent with one another and with that of l\/lr. Patel, who confirmed
that he ordered Defendant to leave the property, told the Officers that Defendant needed

to leave, the Officers ordered Defendant to leave, Defendant argued with them, and then

 

 

 

l\/lr. Patel heard one of the Officers saying, “gun, gun, gun." l_d at 259-60. The Court
also notes that l\/lr. Reed contradicted himself-for example, testifying that l\/lr. Patel was
trying to tell Defendant to leave the property but later retreating from that statement, and
testifying that he, l\/lr. Reed, did not tell l\/lr. Hameen to leave but then admitting he may
have done so when the Officers arrived l_d_. at 173, 195-96. Additionally, l\/lr. Reed, who
has a number of felony convictions, id 186-87, exhibited significant animosity toward one
of the arresting officers. jg_. 177-86. His testimony as a whole was unconvincingl
Notably, even l\/lr. Reed’s testimony placed Defendant on the property of the Eagle lnn at
the time the Officers arrived, and Defendant presented no other witnesses or evidence
regarding the events leading up to his arrest,6 As such, the Court accepts the account of
the events presented by the Officers and l\/lr. Patel.
lV. Standards

A. Probable Cause for Arrest

The Fourth Amendment guarantees “the right of the people to be secure in their
persons, houses, papers, and effects, against unreasonable searches and seizures.”
U.S. Const. Amend. lV. Searches and seizures conducted without a warrant are

presumptively unreasonable subject to some exceptions See l\/linnesota v. Dickerson,

 

508 U.S. 366, 372 (1993). As relevant here, for example, “the Constitution permits an
officer to arrest a suspect without a warrant if there is probable cause to believe that the
suspect has committed or is committing an offense.” l\/lichigan v. DeFillippo, 443 U.S. 31,

(1979). “‘Probable cause to arrest exists when law enforcement officials have facts and

 

6 Defendant argued the recording of a July 24, 2018 interview with Defendant would show that
Detective Derek A. Pratico believed Defendant was not on the Eagle lnn property at the time of his arrest
A review of the recording fails to support this contention §§ Def. Ex. 11_ At most, it reflects Detective
Pratico repeating Defendant’s contentions regarding the circumstances of his arrest.

 

 

 

circumstances within their knowledge sufficient to warrant a reasonable belief that the

suspect had committed or was committing a crime.”’ United States v. Flovd, 281 F.3d

 

1346, 1348 (11th Cir. 2002) (quoting United States v. Gonzalez, 989 F.2d 999, 1002 (11th
Cir. 1992)), “Probable cause is not based on knowledge of legal technicalities, but rather
on whether there is a reasonable ground to believe that a crime has been committed
There is no rule of law which requires an officer to know with absolute certainty that all
elements of a putative crime have been completed when he seizes an article which

reasonably appears to be incriminating evidence.” United States v. Smith, 459 F.3d

 

1276, 1292 (11th Cir. 2008) (internal citations and quotation marks omitted).
Under federal law, “[i]f an officer has probable cause to believe that an individual
has committed even a very minor criminal offense in his presence, he may, without

violating the Fourth Amendment, arrest the offender.” Atwater v. Citv of Laqo Vista, 532

 

U.S. 318, 354 (2001). Similarly, under Florida law, an arrest by an officer without a
warrant is lawful when, among other things, “[tjhe person has committed a felony or
misdemeanor or violated a municipal or county ordinance in the presence of the officer.”
Fla. Stat. § 901.15 (emphasis added). See also Smith v. State, 778 So. 2d 329, 330 (Fla.
2d Dist. Ct. App. 2000) (“A law enforcement officer may not make a warrantless arrest for
a misdemeanor, such as this trespass, unless every element of the crime is committed in
his presence.") (citations omitted). Here, the government asserts that Defendant was
initially arrested for the crime of trespass on property other than a structure or conveyance,
in violation of Florida Statute section 810.09. This statute provides in relevant part:
(1)(a) A person who, without being authorized licensed, or

invited, willfully enters upon or remains in any property other
than a structure or conveyance:

 

 

 

1. As to which notice against entering or remaining is given,

either by actual communication to the offender or by posting,

fencing, or cultivation as described in s. 810.011 . . . commits

the offense of trespass on property other than a structure or

conveyance.
Fla. Stat. § 810.09 (emphasis added). Thus, the elements of trespass under Florida law
are: “(1) the defendant willfully entered or remained on property; (2) other than a structure
or conveyance; (3) without being authorized licensed or invited; (4) when notice against
entering or remaining had been given to the defendant." K.l\/l.B. v. State, 69 So. 3d 311,
314 (Fla. 4th Dist. Ct. App. 2011). , Pursuant to section 810.09(1)(a)(1), notice may be
accomplished through actual communication or through constructive notice by posting or
fencing. _S_ee_ Fla. Stat. § 810.09(1)(a)(1). To achieve notice through actual
communication, the trespasser must receive an oral warning. §ee C.B.S. v. State, 184
So. 3d 611, 614 (Fla. 1st Dist. Ct. App. 2016).

B. Search incident to Arrest
“VVhen officers have probable cause to believe that a person has committed a crime

in their presenoe, the Fourth Amendment permits them to make an arrest, and to search
the suspect in order to safeguard evidence and ensure their own safety.” Virginia v.
M_Q_o_r_e_, 553 U.S. 164, 178 (2008). Such a search “may only include the arrestee’s person
and the area within his immediate control . . . the area from within which he might gain
possession of a weapon or destructible evidence." Arizona v. Gant, 556 U.S. 332, 339

(2009) (internal quotation marks omitted). Notably, the search may occur immediately

before the arrest, as long as law enforcement officers have probable cause to arrest before

 

conducting the search. See, e.q., Rawlinqs v. Kentuckv, 448 U.S. 98, 111, (1980)

(“Where the formal arrest followed quickly on the heels of the challenged search of

_10_

 

 

 

petitioner’s person, we do not believe it particularly important that the search preceded the
arrest ratherthan vice versa.”); United States v. Banshee, 91 F.3d 99, 102 (11th Cir. 1996)
(“[B]ecause there was probable cause for the arrest before the search and the arrest
immediately followed the challenged search, the fact that [defendant] was not under arrest
at the time of the search does not render the search incident to arrest doctrine
inapplicable.”); United States v. Safeeullah, 453 F. App’x 944, 946 (11th Cir. 2012) (“[T]he
ATF agents had probable cause to arrest Safeeullah before any search began . . . . Thus,
any search was a lawful search incident to arrest.”).

V. Analysis

A. Probable Cause for Arrest

Based on the testimony presented at the evidentiary hearing, the facts known to the
Officers at the time of Defendant’s arrest allowed them to reasonably conclude that
Defendant was trespassing at the Eagle lnn on February 7, 2018. ln short, the testimony
established that the Officers witnessed Defendant violate all four elements of Florida’s
trespass statute indeed the Officers observed Defendant (1) willfully remaining on the
Eagle lnn property; (2) which was not a structure or conveyance; (3) without being
authorized licensed or invited; (4) when notice against remaining had been given to
Defendant by both l\/lr. Patel and the Officers.

Despite this evidence, Defendant has raised a number of arguments in support of
suppression, both in his l\/lotion and orally at the conclusion of the suppression hearing.
The Court will address them in turn.

First, in the l\/lotion and at the hearing, Defendant made several arguments based

upon his contention that he actually was not on Eagle lnn property when he was arrested

_11_

 

 

 

For example, in his i\/lotion, Defendant argued that he was standing on an “unenclosed
area near the hotel’s entrance.” i\/iotion at 2. Similariy, at the hearing, Defendant
maintained that he was standing on the sidewalk, which is an easement and therefore not
Eagle inn property Defendant additionally argued that he was not on Eagle inn property
when the Officers arrived but that the Officers caused him to move off the sidewalk and
on to Eagle inn property when they pulled into the driveway Defendant alternatively
suggested that he was standing on property not within the exclusive control of the Eagle
inn, but rather on property shared with a restaurant adjacent to the Eagle inn. Finaliy,
Defendant asserted that he left the Eagle inn after being instructed to do so and never
attempted to re-enter the area.

While Defendant presents these arguments passionately, there is simply no
evidence to support them. Not a single witness provided testimony that would support a
finding that Defendant was not physically on the Eagle inn property instead the
uncontroverted evidence adduced at the suppression hearing established that Defendant
was standing on Eagle inn property when l\/ir. Patei ordered him to leave, when the Officers
first arrived and at the time of his arrest indeed the Officers and l\/lr. Patel testified that
Defendant was standing near the front office when they arrived and not on the sidewalk,
Even Defendant’s own witness, l\/lr. Reed, placed Defendant in the driveway of the Eagle
inn, and not on the sidewalk. No witness testified that Defendant was actually at the
adjacent restaurant at the time of the incident, or that Defendant was standing on property
controlled by the restaurant. Rather, the undisputed testimony shows that Defendant was

standing on property controlled by the Eagle lnn. Finaliy, the evidence established that

_12_

 

 

 

after Defendant was instructed to leave the Eagle lnn, he remained on the property
Thus, whether he attempted to re-enter is beside the point.

in his l\/iotion, Defendant relies on B.W. v. State, 973 So. 2d 657 (Fla. 3d Dist. Ct.
App. 2008), to support his argument that he was not standing on Eagle inn property _S_e_e
i\/iotion at 3. However, w is easily distinguishable as the defendant in _B_l/_V_. was
convicted of trespass in a structure in violation of Florida Statute section 810.08 “as a result
of her repeated failure to leave an open, unfenced stairway leading from the walkway to
the front porch and entrance doors of the Unity Health and Rehabilitation Center in i\/liami-
Dade County” l_d_; at 657-58. Florida’s Third District Court of Appeal reversed the
defendants conviction, holding that “the stain/vay, which was plainly not within the
‘structure’ itself, was also, contrary to the trial couri’s belief, not within its ‘curtilage,’ so as
to justify such a conviction.” i_d at 658. ln doing so, the court cited to Freeman v. State,
743 So. 2d 603 (Fla. 4th Dist. Ct. App. 1999) and L.K.B. v. State 677 So. 2d 925 (Fla. 5th
Dist. Ct. App. 1996), both of which involved reversals of convictions for trespass in a
structure in violation of section 810.08, because the defendants were in a yard and a
parking lot, respectively rather than in a structure i_d These cases, like §_Vl are
inapplicable to the instant case as Defendant was arrested for trespass on property g_the_r
than in a structure in violation of section 810.09, not section 810.08.

in an apparent concession that he was actually on Eagle inn property when the
Officers arrived Defendant argued at the hearing that he was trying to leave the property
saying “l'ii be on my way,” but the Officers prohibited him from doing so. Defendant
asserted that Officer Driggers had acknowledged as much during the suppression hearing.

However, Officer Driggers did not testify that he observed Defendant attempting to leave

_13-

 

 

 

the property7 instead Officer Driggers testified that at no point during the interaction did
Defendant attempt to leave the Eagle inn property Nov. 20 Tr. at 50. Officer Driggers
also testified that if Defendant had attempted to leave he would have been permitted to
do so, and that the reason for the Officers’ initial interaction with Defendant was “[t]o
dissolve the argument and allow [Defendant] to leave the property peacefully” l_d_.
Defendant also appeared to argue in his l\/lotion that he did not receive notice that
he was trespassing, as required by Florida iaw.8 §e_e i\/iotion at 2 (“Defendant has never
been trespassed by Snehal Patel . . . . Florida trespass statute requires that notice be
given . . . .”). in addition, Defendant states that the Officers failed to give him a
“trespassing warning (citation),” which, according to Defendant, “is a prerequisite to the
crime of trespassing." l_d_. at 4. These arguments fail for two reasons. First, the
evidence at the suppression hearing established that both the Officers and l\/ir. Patei
ordered Defendant to leave the property.9 Second, Defendant cites no authority for the

proposition that law enforcement officers must provide an individual with some sort of

 

7 Specificaliy at the close of the second day of the evidentiary hearing, Defendant argued:
Officer Driggers, he also states that he recalls something to the effect when l -- l said:
Do you recall me saying i’m a noncombatant peaceful inhabitant of the land and iLill
be leaving now? And he said that: Sounds about right. So my problem is, ma’am, is,
with his testimony and l attempted to leave but l -- l wasn’t allowed
Nov. 29 Tr. at 204 (emphasis added). in making this argument, Defendant appears to be relying on an
exchange that took place between Defendant and Officer Driggers on the first day of the evidentiary
hearing. in that exchange what Defendant actually said was the following:
[Defendant]: Do you recall me telling you that l was a noncombatant and
peaceful inhabitant of the land and that l was waiting on mv ride?
[Officer Driggers]: That sounds vaguely familiar
Nov. 20 Tr. at 66 (emphasis added)v Thus, Officer Driggers’s testimony does not support Defendant’s
assertion that he was "on his way” or otherwise trying to leave the property

8 Confusingly Defendant later appears to recognize that l\/lr. Patel told him to leave the property
gee i_gi_. at 3 (“He had complied with the hotel managers [sic] request to leave the hotel . . . .”).

9 The Court also notes that i\/lr. Patel testified that the Eagle inn has “a blanket trespassing form
signed with JSO.” Nov. 20 Tr. at 278. Specifically l\/lr. Patel testified that because of this blanket
trespassing form, “we don’t need to tell them. if they have to they have to, they can do whatever- - if they
feel that they need to trespass somebody they can do it.” l_d_. -

-14-

 

 

 

written trespass citation, in addition to a verbal trespass warning such as the one given
here before making an arrest for trespass

/-\dditionaiiy, at the hearing, Defendant maintained that the Officers did not have
probable cause to arrest him because they detained him within 13 seconds of their initial
encounter in doing so, Defendant relied on Def. Ex. 1, a narrative of relevant radio calls
made by the Officers on February 7, 2018, which was created by Detective Derek A.
Pratico, a JSO officer cross sworn with ATF, and produced by the Government in response
to Defendant’s discovery requests §§ Def. Ex. 1 at 1; Nov. 20 Tr. at 56-58.

According to Defendant, the radio transmission from G163 (Detective Sepulveda)
to dispatch at 01:36:36 shows when the Officers initially stopped at the Eagle inn, and the
radio transmission from G163 at 01:36:49 shows when the Officers detained him. The
time between the two transmissions was 13 seconds Defendant essentially argues that
the encounter could not have occurred as described by the Officersl because the Officers
could not have known that Defendant was trespassing after having had only a 13-second-
long interaction with Defendant Contrary to Defendant’s argument, however, the radio
calls do not establish exactly when the Officers first encountered Defendant i\/ioreover,
Officer Driggers and Officer Scott testified that the whole interaction, from the Officers
seeing i\/ir. Patel and Defendant on the Eagle inn property to the arrest, happened quickly
and lasted at most, a few minutes id_. at 73, 301. The brief period between the radio
calls is not inconsistent with this testimony Nor is it inconsistent with the Officers’
description of their quickly evolving interaction with Defendant in which upon exiting their
vehicle after observing the altercation between Defendant and i\/lr. Patel, the Officers

hearing i\/lr. Patel ordering Defendant to leave to no avail, the Officers themselves

_15_

 

 

 

repeating the directive Defendant refusing to leave and the Officers determining that
Defendant was trespassing and attempting to arrest him for that. Thus, Defendant’s
reliance on the radio call narrative fails to undermine the consistent testimony of four
witnesses supporting the conclusion that at the time the Officers seized Defendant, they
had probable cause to believe he was committing the offense of trespass on the property
of the Eagle inn

Defendant also argued that he was not trespassing based upon the alleged
insufficiency and location of the “No Trespassing” signs posted on the property
Defendant seemed to contend that the postings failed to satisfy the requirements of Florida
Statute section 810.011(5). He further argued that the location of the “No Trespassing”
signs--near the front office--demarcated the boundary of the Eagle inn property and
because he was beyond those signs, he was not trespassing Both arguments are
unavailing Florida Statute section 810.09 requires, as an element of the offense proof
that notice against entering or remaining on the property was given to the offender
However, the notice required by section 810.09 can be accomplished through constructive
notice by posting or fencing, as defined by section 810.011, o_r through actual
communication Here, the evidence establishes that Defendant received actual notice
through oral communication from i\/ir. Patel and the Officers, against remaining on the
Eagle inn property As such, it is irrelevant whether the property was properly posted

pursuant to section 810.011 such that he could have received proper constructive notice10

 

10 At the hearingl Defendant relied on C.B.S. and Baker v. State, 813 So. 2d 1044 (Fla. 4th Dist. Ct.
App. 2002) to argue that he did not receive sufficient notice However, both are distinguishable as the
defendants in those cases had not received actual g constructive notice Here, there is no dispute that
Defendant received actual notice that he was not allowed on the property

_16_

 

 

 

To the extent Defendant asserted that the location of the “No Trespassing” signs
demarcated the legal boundaries of the property he has cited no authority for his
contention l\/lr. Patel testified to the location of the property line and despite Defendant
being beyond the “No Trespassing” signs, the evidence established that Defendant was
well within that property line Alternatively if Defendant’s argument is that because
Florida Statute section 810.011(5) requires “No Trespassing” signs to be placed along the
boundary line he could not be arrested for trespassing when he was beyond the signs, he
is mistaken As explained above the notice against remaining on the property required
by section 810.09 can be accomplished by posting Q_r through actual communication
Because Defendant received actual notice that he was not allowed to remain in that area,
the placement of the “No Trespassing” signs is irrelevant to the issue of probable cause
in addition, to the extent Defendant suggests that l\/ir. Patei and the Officers were mistaken
about the property lines of the Eagle lnn, the Court would still conclude that the Officers
reasonably believed that Defendant was trespassing based on their interaction with i\/ir.
Patel and their knowledge of him as an owner of the Eagle inn As stated above
“probabie cause is not based on knowledge of legal technicalities, but rather on whether
there is a reasonable ground to believe that a crime has been committed.” S_mlh, 459
F.3d at 1292.

Having heard ali of the evidence and considered Defendant’s arguments the Court
determines that when Officer Driggers seized Defendant, the Officers had probable cause
to believe Defendant was trespassing on the property of the Eagle lnn. i\/iore specifically
the Court concludes that the Officers had probable cause to arrest Defendant for the

offense of trespass in violation of Florida Statute section 810.09.

_17_

 

 

 

B. Search incident to Arrest

Because the Officers had probable cause to arrest Defendant, the search incident
to the arrest was also lawfui. l\/ioreover, because the search and arrest occurred in close
temporal proximity the search was authorized under the search-incident-to-arrest
exception to the warrant requirement even though Defendant was not actually placed
under arrest until after the search occurred §§ Rawlings, 448 U.S. at 111; Banshee,
91 F.3d at 102; Safeeuliah, 453 F. App’x at 946; U.S. v. Powell, 483 F.3d 836, 838-842
(D.C. Cir. 2007).

Vl. Conclusion

Based on the totality of circumstances in this case the Court finds that the
government has met its burden of proving by a preponderance of the evidence that the
Officers had probable cause to arrest Defendant, Having made a lawful arrest, the search
performed incident to the arrest was also lawful and the evidence seized is admissible

Accordingiy it is

ORDERED:

1. Defendant’s Legal Notice and Demand for the Suppression, Voiding and or
Exclusion of All Physical Written and Recorded Evidence the Prosecution Plans to Use
Against ‘Affiant’ at Trial (Doc. 123) is DENIED. k

2. The Courtroom Deputy Clerk is directed to provide a copy of this Order to
Defendant at 1:30 p.m. on Tuesday December 4, 2018.

DONE AND ORDERED in Jacksonvilie, Florida on December 4, 2018.

MA%glg lviORXLES HOWARD

United States District Judge

_13_

 

 

 

Lc23
Copies to.'

Defendant
CounseiofReconj

-1g_

 

